Exhibit 10.1

LIFETIME BRANDS, INC.

AMENDED AND RESTATED 2000 LONG-TERM INCENTIVE PLAN

Restricted Stock Grant Certificate

This Grant Certificate evidences an award (the “Award”) of Restricted Stock
pursuant to the Amended and Restated 2000 Long-Term Incentive Plan (the “Plan”)
of Lifetime Brands, Inc. (the “Company”) to the individual whose name appears
below (the “Grantee”), pursuant to the provisions of the Plan and on the express
terms and conditions set forth in this Grant Certificate and, if applicable
Exhibit A attached hereto, which is hereby incorporated by reference.
Capitalized terms not otherwise defined herein or in the attached exhibits shall
have the meanings ascribed thereto in the Plan:

 

1. Name of Grantee:

 

2. Number of Restricted Shares:

 

3. Grant Date:             

 

4. Vesting Date: The Restricted Stock shall become vested and all restrictions
shall lapse on the dates and as to the number of shares of Restricted Stock as
set forth below opposite such dates:

 

Vesting Date

  

Number of Shares that Become Vested

  

 

5. Termination of Service: Except as provided in Paragraph 6 below, the vesting
of the Restricted Stock is contingent upon the Grantee’s continued employment
with the Company, a Parent, or a Subsidiary until the applicable vesting date.

 

6. Change in Control: If a Change in Control occurs, the Award shall be treated
consistent with Section 8 of the Plan.

 

7. Transferability; Stockholder Rights: Restricted Stock that has not vested may
not be transferred, assigned, pledged, hypothecated or otherwise disposed of.
Restricted Stock shall carry voting rights and, once vested, dividend rights.

 

8. Share Certificates: Reasonably promptly following the Grant Date, the Company
shall either cause to be issued to the Grantee a certificate in respect of the
Restricted Stock or reflect ownership thereof in book entry form on the
Company’s books and records. If certificates representing the Restricted Stock
are issued, they shall be issued in the name of the Grantee, but held in the
physical possession of the Company, and the Grantee shall execute in blank a
stock power in a form provided by the Company, allowing the Company to transfer
the shares of Restricted Stock in the event they are forfeited pursuant to the
terms of this Grant Certificate. Such certificates shall bear the following (or
a similar) legend in addition to any other legends that may be required under
federal or state securities laws:

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF COMMON STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) CONTAINED IN THE AMENDED AND RESTATED 2000 LONG TERM INCENTIVE PLAN
OF LIFETIME BRANDS, INC. AND A RESTRICTED STOCK GRANT CERTIFICATE DATED AS OF
                     BETWEEN THE STOCKHOLDER AND LIFETIME BRANDS, INC. A COPY OF
THE PLAN AND THE GRANT CERTIFICATE ARE ON FILE WITH LIFETIME BRANDS, INC.”



--------------------------------------------------------------------------------

9. Company Policies: The Restricted Stock and any rights related thereto shall
be subject to any applicable clawback or recoupment policies, share trading
policies and other policies that may be implemented by the Board from time to
time.

 

10. Tax Matters: The Restricted Stock will be taxable to the Grantee as ordinary
income, subject to wage-based withholding and reporting. The Company will
satisfy this withholding obligation in accordance with Section 9(d) of the Plan.

 

11. Exhibit A: Notwithstanding any provisions in this Grant Certificate, the
Restricted Stock and any rights related thereto shall be subject to any special
terms and conditions set forth in any additional exhibits to this Grant
Certificate for the Grantee’s country of residence or employment. Moreover, if
the Grantee’s employment or residence is relocated to one of the countries
included in Exhibit A, the special terms and conditions for such country will
apply to the Grantee, to the extent Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. Exhibit A constitutes
part of the Grant Certificate.

 

12. Delivery of Documents: A copy of the Plan, and other materials required to
be delivered or made available to the Grantee, will be delivered or made
available electronically, provided that upon request of the Grantee, the Company
will deliver to the Grantee paper copies of such materials.

The terms of the Plan are hereby incorporated by reference. This Grant
Certificate and the Plan constitute the entire understanding between the Grantee
and the Company regarding the Restricted Stock. Any prior agreements,
commitments or negotiations concerning the Restricted Stock are hereby
superseded. For the avoidance of doubt, this Grant Certificate and the Plan
supersede the terms of any employment agreement between the Grantee and the
Company which relate to the Restricted Stock.

By signing this Grant Certificate, the Grantee agrees to be bound by the terms
of the Plan and this Grant Certificate (including the exhibits attached hereto)
and further agrees that all of the decisions and determinations of the Committee
with respect to this Award shall be conclusive and binding.

 

LIFETIME BRANDS, INC.     Agreed to and Accepted by: By:  

 

   

 

  Jeffrey Siegel       Chairman of the Board and Chief Executive Officer    
Grantee

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

Non-US Terms and Conditions of Restricted Stock

 

-3-